Citation Nr: 0823131	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-35 124	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran requested a video hearing 
before a Veterans Law Judge, but withdrew his request for a 
hearing through written correspondence from his 
representative, dated in October 2007.  The veteran having 
withdrawn his hearing request, the Board will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (e) (2007).


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.306, 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005, well before the AOJ's initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.) 

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in September 2006.  Consequently, a 
remand is not necessary.  See Mayfield, supra; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  The RO did not seek to corroborate any PTSD-related 
stressor events because there is no credible diagnosis of 
PTSD.  VA has no duty to inform or assist that was unmet.  

The veteran's SMRs show no complaint of or treatment for any 
mental disorder.  The record shows that the veteran served in 
Vietnam for approximately one year as an airframe mechanic.  
His decorations consist of the National Defense Service 
Medal, the Vietnam Campaign Medal, the Vietnam Service Medal, 
and the Army Commendation Medal.  There is no indication in 
service records that the veteran was directly involved in 
combat.  

The veteran contends that he has PTSD as the result of being 
stationed at bases that were subjected to enemy attacks of 
mortars and rockets.  The veteran contends that he saw 
friends killed and that he cannot forget what that was like.  
The veteran submitted a statement from a fellow soldier about 
the stressors the veteran experienced.  

A private physician, C.V., M.D., diagnosed the veteran as 
having PTSD related to the veteran's military service.  Dr. 
V. submitted a statement, including a treatment record, to 
the RO reporting that he saw the veteran in March 2005 and 
diagnosed the veteran with PTSD.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were PTSD, alcohol dependence, 
R/O major depression, and substance induced mood disorder.  
Axis II (personality disorders and mental retardation) 
diagnosis was deferred.  No diagnosis was made in Axis III 
(general medical conditions).  In Axis IV (psychosocial and 
environmental problems) there was a notation of three 
unspecified problems, and a GAF (Global Assessment of 
Functioning) score of 70 was assigned in Axis V.  No 
rationale for the opinion was given in the statement or in 
the treatment record.  No specific in-service stressors were 
identified.  There is no indication that Dr. V. reviewed the 
veteran's claim file, DD-214, or medical records.

The veteran was afforded a VA examination in April 2005.  The 
examiner reviewed the veteran's records, including his claims 
file, DD-214, and medical records, and conducted a mental 
status examination.  The veteran reported that he served in 
an active combat zone in Vietnam from February 1969 to 
February 1970.  The veteran reported that his military 
occupational specialty (MOS) was infantry.  The veteran 
described combat duty, such as using a weapon against an 
enemy, seeing dead bodies, and being scared.  His reported 
stressors included ground attacks consisting of mortars and 
rockets at Quan Loi, where he saw bodies; a ground attack 
where his friends were killed; and an attack at An Khe were 
several people were killed.  The veteran was not wounded.  
The examiner opined that the veteran's overall level of 
traumatic exposure was low.

The veteran reported that he is not involved in any mental 
health therapies and that he does not attend the Vet Center.  
He reported enjoying recreational hobbies of fishing, 
hunting, and riding a four-wheeler.  His reported social 
activities are going out with his girlfriend to eat, going to 
church on Sundays, going shopping with his girlfriend, and 
going camping on the Fourth of July.  He reported not missing 
any days of work in the last year.  The veteran's reported 
symptoms included intrusive recollections 1-2 times a week, 
dreams once a month or once a week, and flashbacks.  He feels 
that he will live to be 80 years old.  He reported a moderate 
disturbance of sleep and being very irritable with poor 
concentration.  He also reported being hypervigilant and 
easily startled.  He further reported having a low energy 
level and a poor appetite with no weight loss.  He endorsed 
feeling hopelessness, helplessness, and having crying spells 
in his sleep.  The veteran reported daily hallucinations of 
airplanes and helicopters.  His remote memory was impaired, 
but his short-term recall was intact.

The VA examiner rendered a diagnosis utilizing the DSM-IV 
criteria.  The Axis I diagnosis was alcohol abuse not 
directly related to active duty.  The Axis II diagnosis was 
deferred.  The Axis III diagnosis is not relevant here.  In 
Axis IV there was a denial of stressors.  A GAF score of 70 
was assigned in Axis V.

The examiner opined that the veteran did not have PTSD 
because he is missing the criteria of clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.  While the veteran reported 
impairment in social and vocational areas, the examiner 
opined that there was no impairment from an occupational 
viewpoint and no impairment from a social functioning 
viewpoint.  The examiner opined that the veteran's current 
social and economic situation was consistent with a diagnosis 
of alcohol abuse.  

The veteran was afforded an August 2005 VA medical center 
psychiatry consultation after a positive PTSD screen.  The 
veteran was diagnosed with PTSD.  The physician who performed 
the consultation did not report viewing the veteran's 
records.  The veteran reported having flashbacks and 
difficulty sleeping for 35 years.  He reported a history of 
alcohol abuse to suppress his memories of Vietnam.  No 
specific in-service stressors were identified.  In arriving 
at a diagnosis of PTSD, the physician went through each of 
the DSM-IV diagnostic criteria and wrote yes if the veteran 
reported experiencing the criteria or symptoms.  The 
physician rendered a diagnosis of PTSD based on the veteran's 
answers to the diagnostic criteria questions.  The Axis I 
diagnosis was PTSD and a history of alcohol abuse.  The Axis 
II diagnosis was deferred.  The Axis III diagnosis is not 
relevant here.  In Axis IV no recent stressors were 
identified.  A GAF score of 51 was assigned in Axis V.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders - Fourth Edition (DSM-
IV), a link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The Board acknowledges that the veteran has been diagnosed 
with PTSD by two doctors.  However, for the following 
reasons, the Board finds that the preponderance of the 
evidence is that the veteran does not have PTSD.  

The Board finds that the opinions diagnosing the veteran with 
PTSD that is directly related to his military service are not 
persuasive.  Neither of these examiners reviewed the claims 
file or supported the conclusion that the veteran has PTSD 
except by noting that the veteran responded in the 
affirmative to questions relating to specific diagnostic 
criteria.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(doctor's opinions based on history furnished by appellant 
and unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence); Swann v. 
Brown, 5 Vet. App. 229 (1993) (stating that a medical opinion 
based solely on a claimant's unsubstantiated history can be 
no better than the facts alleged by the claimant); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that 
"probative value of medical[-]opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").  
Moreover, when a mental status examination was conducted 
during the August 2005 consultation, no findings suggestive 
of any psychiatric impairment were made; the findings were 
limited to negative ones-the veteran was not depressed, he 
did not have suicidal or homicidal ideations and he had no 
delusions or hallucinations.  Neither opinion indicated what 
stressor(s) qualified the veteran for the diagnosis of PTSD.  
For all these reasons, the Board finds this evidence less 
persuasive than the April 2005 VA examination.  

Unlike Dr. C.V. and the VA psychiatry consultation, the VA 
examiner reviewed the information contained in the veteran's 
claim file.  The VA examiner clearly considered the 
diagnostic criteria of DSM-IV and provided a thorough and 
detailed explanation for not diagnosing the veteran with 
PTSD; the examiner also undertook a detailed mental status 
examination.  Even the limited mental status findings made at 
the August 2005 consultation appear to support the April 2005 
examiner's conclusions.  The VA examiner's opinion is 
therefore of greater evidentiary weight than the private 
opinion and the consultation.  Given that the persuasive 
evidence shows that the veteran does not have PTSD, the Board 
need not consider whether there is credible supporting 
evidence of an in-service stressor.  

The Board acknowledges the veteran's contention that he has 
PTSD related to in-service stressors.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
or cause of the claimed disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions with respect to 
PTSD have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


